Hurt, J.
The appellant was convicted for an assault with intent to rob. There was evidence tending to show that Scott was drank at the time of the assault.
Upon this subject the court below charged as follows: “Voluntary drunkenness furnishes no excuse or justification for crime. However, if you find that defendant did make the assault as charged in the indictment, and if you find that, when he so made said assault, he was so drunk that he did not know what he was doing, and was unable to form the criminal intent necessary to commit the crime charged, then you will acquit him. But any amount of voluntary drunkenness, which does not reach the status above indicated, would not furnish any excuse or justification for the commission of it.”
The learned counsel for appellant, in the brief and argument, insists that this charge is not the law, and that therefore the judgment should be reversed. We listened with attention and great pleasure to the argument of counsel for defendant, but are forced to the conclusion that this charge is not obnoxious to the objections urged against it.
The main attack is made upon this part of the charge, “ If you find that, when he so made the assault, he was so drunk that he did not know what he was doing. ” This, we think, is correct; for, if he knew what he was doing, he knew that he was trying to rob (the converse of the proposition), and in law and in morals he should be held culpable. But this part of the charge should not be detached from that which is directly connected with it. It proceeds, “ and was unable to form the criminal intent necessary to commit the crime charged, then you will acquit him,” The court below admitted evidence of drunkenness, and applied the true principles of law thereto, by instructing the jury in effect that drunkenness could be looked to in passing upon the ability to form the *39criminal intent. For this purpose, and this alone, can drunkenness be shown in a case like this.
Drunkenness can be looked to in passing upon the status of mind, in murder trials. Where the question is whether the mind was sufficiently calm and sedate to form the desire to kill, and to properly comprehend the consequences of the act; the status of the- mind being the test by which the character of homicide is determined, whether murder of the first or second degree. We are not aware of any case decided by our appellate courts in which it is held that drunkenness will excuse or justify crime. To thus hold would be a solecism; for, if in fact a crime is committed, we are not aware of any fact which can excuse or justify its commission. The law knows no excuse or justification of crime. If the acts which constitute the crime are excused or justified by law, they are not criminal. Whilst drunkenness can not excuse or justify crime, it however may be shown in order to determine whether any crime, or a particular crime, has been committed at all; but, if committed, though the party be ever so drunk, there can in the very nature of things be no excuse or justification.
We have examined all of the other errors complained of, but find no errors in fact,'— that is, such error, over which we have revisory power, as will require a reversal of the judgment of the court below. The judgment is affirmed.

Affirmed.